UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4464


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH OLIVER BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cr-00025-HEH-1)


Submitted:   March 31, 2016                 Decided:   June 16, 2016


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Caroline S.
Platt, Mary E Maguire, Assistant Federal Public Defender,
Alexandria, Virginia, for Appellant.     Dana J. Boente, United
States Attorney, Stephen E. Anthony, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Oliver Brown entered a conditional guilty plea to

one    count   of    being   a    felon    in    possession     of    a    firearm,     in

violation of 18 U.S.C. § 922(g)(1) (2012).                       On appeal, Brown

argues that the district court erred in denying his motion to

suppress evidence and statements obtained after Federal Bureau

of    Investigation     (FBI)     agents    stopped    him    and     placed    him    in

“investigatory         detention”         for      questioning            regarding     a

prostitution        investigation.         We    affirm   the    district       court’s

judgment.

       We review factual findings underlying a district court’s

denial of a motion to suppress for clear error and its legal

conclusions de novo.             United States v. Hill, 776 F.3d 243, 247

(4th Cir. 2015).         “The Fourth Amendment prohibits ‘unreasonable

searches and seizures’ by the Government, and its protections

extend to brief investigatory stops of persons or vehicles that

fall short of traditional arrest.”                United States v. Arvizu, 534
U.S. 266, 273 (2002) (quoting U.S. Const. amend. IV).                           In such

cases,    “the      Fourth   Amendment      is    satisfied     if    the     officer’s

action    is   supported     by    reasonable      suspicion     to       believe     that

criminal activity may be afoot.”                 Id. (internal quotation marks

omitted); see Terry v. Ohio, 392 U.S. 1, 30 (1968).                         “Although a

mere hunch does not create reasonable suspicion, the level of

suspicion the standard requires is considerably less than proof

                                           2
of wrongdoing by a preponderance of the evidence, and obviously

less   than     is    necessary       for   probable         cause.”        Navarette      v.

California, 134 S. Ct. 1683, 1687 (2014) (internal quotation

marks omitted).

       We employ a “totality of the circumstances” analysis when

determining if an investigatory stop was supported by reasonable

suspicion.         United States v. George, 732 F.3d 296, 299 (4th Cir.

2013).      Under     this     approach,       “multiple      factors       may    be    taken

together      to     create    a     reasonable     suspicion        even        where    each

factor, taken alone, would be insufficient.”                           Id. at 300 (4th

Cir.   2013)       (internal    quotation        marks   omitted).           A    series   of

individual actions by a defendant that in isolation would each

appear innocent or could be supported by an innocent explanation

may,   when     viewed    together,         support      a   finding       of     reasonable

suspicion. See Arvizu, 534 U.S. at 274, 277.                              To this point,

“[a] determination that reasonable suspicion exists . . . need

not rule out the possibility of innocent conduct.”                               Id. at 277.

Finally,      in    forming     an    “objective        basis”      for    initiating      an

investigatory stop, officers may “draw on their own experience

and specialized training to make inferences from and deductions

about the cumulative information available to them.”                              Id. at 273

(internal quotation marks omitted).

       Having      reviewed    the     record,     we    conclude         that    reasonable

suspicion      supports       FBI    agents’     decision      to    detain       Brown    for

                                             3
questioning        in      relation           to       their     ongoing        prostitution

investigation.          Specifically, FBI agents observed Brown enter a

hotel      room   occupied     by    a        known    prostitute      within       10    to    15

minutes of when an FBI agent had scheduled a “date” with the

prostitute.        Furthermore, Brown remained in the room while the

prostitute contacted the FBI agent and informed him that she was

ready      for    the    “date.”          Relying        on    their        experiences        and

specialized            training          with          respect         to       prostitution

investigations, FBI agents were entitled to conclude that the

timing of Brown entering the hotel room in question, along with

his presence in the room when the prostitute contacted the FBI

agent, created a reasonable probability that Brown was involved

in    prostitution,        likely        as    the     prostitute’s         pimp.        Brown’s

continued presence in the hotel following his exit from the room

in question also supported the conclusion that Brown was the

prostitute’s       pimp.        Accordingly,            although    one       could      imagine

innocent explanations for Brown’s presence in the hotel room,

the    timing     of     his   presence,           combined    with     the     FBI      agents’

investigation           into   the        prostitute,          provided        agents      with

reasonable        suspicion         to        believe     Brown       was      involved         in

prostitution and to detain him for questioning. *


       *
       Brown argues that his detention is analogous to the
detention of a random individual in a high crime area. We find
this argument without merit because the hotel room in question
(Continued)
                                                   4
     Therefore, we conclude that the district court did not err

in   denying    Brown’s     motion   to       suppress,     and    we    affirm   the

judgment.      We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented     in    the   materials

before   this   court     and   argument      would   not   aid    the    decisional

process.

                                                                            AFFIRMED




was the specific location of a crime, and the timing of Brown’s
presence in the hotel room creates a significantly greater link
to criminal activity than mere presence in a high crime area.



                                          5